Exhibit 23 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Annual Report on Form 10-K of The Eastern Company for the year ended December 28, 2013 of our reports dated March 12, 2014 included in its Registration Statements on Form S-8 (Nos. 333-21349, 333-21351, 333-45315, 333-62196, 333-115109 and 333-169169) relating to the financial statements and financial statement schedules and internal controls for the three years ended December 28, 2013 listed in the accompanying index. /s/ Fiondella, Milone & LaSaracina LLP Glastonbury, Connecticut March 12, 2014 66
